 



Exhibit 10-Q-8

[FORD LOGO]

World Headquarters, Room 538
One American Road
Dearborn, MI 48126-2798

DATE

Mr./Ms.                     :

      Pursuant to the 1998 Long-Term Incentive Plan (the “1998 Plan”), the
Compensation Committee approved a grant of                     restricted shares
effective                     . Accordingly, restricted shares of Ford Common
Stock* have been credited to a book entry account in your name at EquiServe
Trust Company, N. A.

      The Committee has determined that a one/two/three-year restriction period
should be set for these shares. These shares are restricted from sale, transfer,
or other disposition until                     . At that time, the restrictions
will be lifted and, as soon as practicable thereafter, [an appropriate number of
shares will be withheld to cover any tax liability on the value of the grant at
that time].

      [Alternatively, in the U. S. you have the option now to make a
“Section 83(b) Election”. This election allows you to include the
                    value of the grant in your current earnings and pay taxes
now on the value as compensation. However, future appreciation on the grant
would be taxed as capital gains. If you choose to make this election, a written
confirmation of the election and your tax payment to the Company must be
provided to the Company by                     . You should consult with your
tax advisor if you would like to make this election. To obtain a form for this
election and arrange for the tax payments, please contact
                          at                          ]

      The grant of restricted shares is subject to the terms and conditions of
the 1998 Plan.

      During the restriction period, you are the stockholder of record of the
shares and are entitled to vote the shares.

      [Unless you have made a “Section 83(b) Election”, the Company will report
quarterly dividends paid during the restriction period as W-2 earnings.]
Quarterly dividend payments will be paid, in cash, by EquiServe. [In the event
you would like to change the election on your account, please contact
EquiServe.]

      If you have any questions regarding your restricted shares, please call
                     at                     .



  Regards,                         , Executive Director   Compensation &
Benefits

Attachment



*  The Fair Market Value of Ford Common Stock on                     was
$                    /share.



--------------------------------------------------------------------------------



 



RESTRICTED STOCK AWARD

What is Restricted Stock?

      Shares of Restricted Stock are actual shares of Ford Common Stock that are
subject to restrictions on the sale and transfer of the stock for a certain
period of time. In the case of your grant, the restriction period is XXX years
from the date of grant. The stock will be registered in your name and held in a
book entry account at EquiServe, the Company’s transfer agent. You will have all
rights and privileges of a stockholder during the restriction period, including
the right to vote the Restricted Stock and the right to receive dividends. The
Restricted Stock cannot be sold, transferred, assigned, pledged, or otherwise
encumbered during the restriction period.

Will I receive dividends on my Restricted Stock?

      Under the terms of this program, your dividends will be paid in cash and
sent to you by EquiServe, unless you contact EquiServe and request dividend
reinvestment.

What about Taxes?

      IThe shares of Restricted Stock will not be recognized as taxable income
at the time the grant is made. At the time that the stock becomes unrestricted,
you will recognize ordinary income in an amount equal to the fair market value
of the stock at that time. The fair market value of Ford Common Stock is the
average of the highest and lowest prices at which the Company’s stock is traded
on the New York Stock Exchange on the date the restrictions lapse.J

      IQuarterly dividends paid during the XXX-year restriction period will be
reported as W-2 earnings.J

      IAlternatively, for U.S. employees, you have the option to make a
“Section 83(b) Election”. This election requires you to include the XXX value of
this grant in your current earnings and pay taxes now on the value as
compensation. However, future appreciation on the grant would be taxed as
capital gains. Consult your tax advisor if you have questions or would like to
make this election. If you choose to make this election, a written confirmation
of the election, and your tax payment to the Company must be provided to the
Company                      at                      by XXXX.J

Are there any other conditions related to the Restricted Stock?

      There are several other conditions related to the Restricted Stock:



  1)  You must remain an active employee for a period of six months following
the date of the grant. If you should terminate your employment before the six
month period expires, your grant will automatically be forfeited.     2)  If
your employment should terminate for any reason other than death, you must
refrain from engaging in any activity that is directly or indirectly in
competition with any activity of the Company or any subsidiary thereof. In the
event of nonfulfillment of this condition, your right to receive your Restricted
Stock Award will be forfeited and cancelled.     3)  Your right to receive your
Restricted Stock Award will terminate if it is determined that you have acted in
a manner inimical to the best interests of the Company.

      Your Restricted Stock Award is made under the 1998 Long-Term Incentive
Plan and is subject to its terms and conditions.

Compensation & Benefits

XXXXXXX, 2005